Per Curiam.
Judgment unanimously reversed, upon the law, and new trial granted, with thirty dollars costs to appellant to abide the event.
The lease in question was for a term exceeding one year. It was in writing, but not subscribed by the lessor or his agent. It is, therefore, not enforcible. (Real Prop. Law, § 242; 300 West End Ave. Corp. v. Warner, 250 N. Y. 221.) Furthermore, the lease was under seal. (See Crowley v. Lewis, 239 N. Y. 264, 265.) Defendant, however, may be hable for some rent.
All concur; present, Cropsey, MacCrate and Lewis, JJ.